Name: Commission Regulation (EC) No 2723/95 of 24 November 1995 amending Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms of the genus Agaricus spp.
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  Asia and Oceania;  trade;  international trade;  foodstuff
 Date Published: nan

 No L 283/ 12 iBNl Official Journal of the European Communities 25. 11 . 95 COMMISSION REGULATION (EC) No 2723/95 of 24 November 1995 amending Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms of the genus Agaricus spp. purposes of administration, those two quotas should be combined and the quantity of 2 200 tonnes should be added to column I of Annex I to Regulation (EC) No 2125/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Article 12 ( 1 ) thereof, Having regard to Council Regulation (EC) No 2690/95 of 17 November 1995 opening a tariff quota for preserved mushrooms originating in China (3), and in particular Article 2 thereof, Whereas Commission Regulation (EC) No 2125/95 (4) opens and provides for the administration of Community tariff quotas for preserved mushrooms of the genus Agaricus falling within CN codes 0711 90 40 , 2003 10 20 and 2003 10 30 ; whereas column I of Annex I to the said Regulation lays down the quota quantities for the period 1 July 1995 to 31 December 1995 ; whereas, following the accession of the three new Member States, Council Regu ­ lation (EC) No 2690/95 opens a quota of 2 200 tonnes for the same product originating in China, over the same period and under the same conditions ; whereas, for the HAS ADOPTED THIS REGULATION : Article 1 In column I of Annex I to Regulation (EC) No 2125/95, the figure '0' is hereby replaced by '2 200' on the line corresponding to China and the total of '26 766' is replaced by '28 966'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 November 1995 . For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 49, 27. 2. 1986, p. 1 . (A OJ No L 233, 30 . 9 . 1995, p. 69 . P) OJ No L 280 , 23 . 11 . 1995, p. 7. H OJ No L 212, 7. 9. 1995, p. 16 .